PER CURIAM.
Appellant was convicted of second degree murder and sentenced to a 99 year term. Appellant contends that the evidence adduced below was not sufficient to support the judgment of conviction. In Rose v. State, 425 So.2d 521, 523 (Fla.1983), the supreme court stated:
Whether, as defendant asserts, the evidence failed to exclude all reasonable hypotheses of innocence is for the jury to determine, and we will not reverse a judgment based upon a verdict returned by a jury where there is substantial, competent evidence to support the jury verdict. Welty v. State, 402 So.2d 1159 (Fla.1981); Clark v. State, 379 So.2d 97 (Fla.1979), cert. denied, 450 U.S. 936, 101 S.Ct. 1402, 67 L.Ed.2d 371 (1981).
In our view there was substantial, competent evidence from which the jury could reasonably exclude all reasonable hypotheses of innocence and return the verdict below. Cf. Peavy v. State, 442 So.2d 200 (Fla.1983) (jury could reasonably have believed circumstantial evidence presented by the state rather than defendant’s testimony)-
We have carefully considered appellant’s other points on appeal and similarly hold that no reversible error is demonstrated.
AFFIRMED.
DOWNEY, LETTS and HERSEY, JJ., concur.